ORDER

PER CURIAM:
AND NOW, this 5th day of February, 1999, on certification by the Disciplinary Board that the respondent, JAMES MICHAEL WALSH, who was suspended by Order of this Court dated November 5, 1997, for a period of one year, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, JAMES MICHAEL WALSH, is hereby reinstated to active status, effective immediately.